Justice PLEICONES.
I concur in result. I agree that “two-thirds of the members of the board” in § 24-21-645 means two-thirds of the members participating in the hearing. This interpretation of § 24-*42021-645 resolves the case before us. It has long been this Court’s policy to decline to rule on constitutional issues unless they are essential to the disposition of the case. Riverwoods, LLC v. County of Charleston, 349 S.C. 378, 387, 563 S.E.2d 651, 656 (2002); see also Sanders v. Anderson County, 195 S.C. 171, 172, 10 S.E.2d 364, 364 (1940) (“The Court will avoid, when possible, passing upon the constitutionality of an Act of the Legislature....”). As a matter of judicial restraint, I would not reach the constitutional question, which is unnecessary to the decision. I therefore concur in result only.